Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figures 8A and 8B, the foreign characters adjacent to the arrow located near reference numeral “535” should be changed to English.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description:

Paragraph [0083], line 2; Paragraph [0087], lines 1-3, and 5; and Paragraph [0088], lines 4 and 9:		5351B
Paragraph [0223], lines 1 and 2; Paragraph [0225], lines 1 and 2; and Paragraph [0226], lines 1 and 6:		811B
Paragraph [0234], lines 3 and 4; Paragraph [0236], lines 1-4; and Paragraph [0237], lines 3 and 8:		941B




The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 7:	56B; 541B; 5335B

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0013], line 2, change “S to the” to --- S to a ---.
In paragraph [0219], line 2, change “the use moves” to --- the user moves ---.
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 6, change “locking portion” to --- lock portion ---.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	Claims 1-27 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming device, including a housing; a drawer movable in a first direction from an inside position at which the drawer is located inside the housing to an outside position 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al (US 10,108,138B2) disclose an image forming apparatus including a process cartridge and a main body with an opening and a cover.  The process cartridge includes a drum cartridge and a toner cartridge.  The process cartridge is movable between an attached position to be placed entirely 
Sato et al (US 2021/0063949 A1) disclose an image forming device including a housing; and a drawer movable between an inside position at which the drawer is located inside the housing and an outside position at which the drawer is located outside the housing.  A drum cartridge and a toner cartridge are mountable on the drawer in a state in which the drawer is located at the outside position.
 Sato et al (US 2021/0080896 A1) disclose an image forming apparatus that includes: a drawer movable in a first direction from an inside position to an outside position via an intermediate position; a stopper movable between a first position at which the stopper stops the drawer from moving from the intermediate positon to the outside position, and a second position at which the stopper allows the drawer to move from the intermediate position to the outside position; a drum cartridge; and a developing cartridge.  The developing cartridge mounted on the drawer is removable from the drawer in a state in which the drawer is located at the intermediate position.  The drum cartridge mounted on the drawer is removable from the drawer in a state in which the drawer is located at the outside position.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
April 1, 2021